DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2011/0215454 in view of Ozawa US 2015/0137363.
Regarding claim 1, Wang shows in fig.3, a semiconductor package comprising: a substrate (220)[0018] having a first surface; at least one memory chip (240)[0018] including a first memory chip (240)[0018] provided on the first surface; a controller chip (230)[0020] configured to control the first memory chip (240)[0020], and provided on the first surface to be spaced apart from the first memory chip (240); a sealing member (250) sealing the first memory chip (240) and the controller chip (230); and a first member (280) that covers at least part of the controller chip (230) and has a thermal conductivity that is lower (B-stage resin, compose of material of low thermal conductivity) than that of the sealing member (250)(thermosetting resin)[0024].
Wang differs from the claimed invention because he does not explicitly disclose a device having the first member being not in contact with lower surface of the memory chip.
Ozawa shows in fig.5, a device having the first member (24) being not in contact with lower surface of the memory chip (12) (member 24 is separated by film 26).
Ozawa is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Ozawa in the device of Wang because it will enhance high speed operability of the device [0026].


Regarding claim 2, Wang in view of Ozawa shows in fig.3, a semiconductor package wherein the first member (280) is located between the first memory chip (240) and the controller chip (230)[0023].
Claims 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozawa as applied to claims 1, 2 and further in view of Matsumoto US 2018/0277529.
Regarding claim 4, Wang in view of Ozawa discloses and show in fig.3, a semiconductor package having a substrate (220).
Wang in view of Ozawa differs from the claimed invention because he does not explicitly disclose a device wherein the substrate further comprises a mounting film that fixes the first memory chip and the controller chip onto the first surface, and has a higher thermal conductivity than that of the sealing member.
Matsumoto shows in fig.4, a device wherein the substrate (21) further comprises a mounting film (24) [0029] that fixes the first memory chip (12) [0029] and the controller chip (11) [0029] onto the first surface, and has a higher thermal conductivity than that of the sealing member (23) [0028].
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claims 5, 6, Wang in view of Ozawa discloses and show in fig.3, a semiconductor package having a substrate (220); wherein the substrate (220) has an internal wiring layer and a solder ball (390) on a second surface opposite to the first surface.
Wang in view of Ozawa differs from the claimed invention because he does not explicitly disclose a device wherein the first memory chip and the controller chip are in contact with the substrate; and the controller chip has an electrode pad, and the controller chip is electrically connected to the internal wiring layer via the electrode pad, and the internal wiring layer is configured to be electrically connected to an external circuit board via the solder ball.
Matsumoto disclose a device wherein the first memory chip (12) and the controller chip (11) are in contact with the substrate (21); and the controller chip (11) has an electrode pad, and the controller chip (11) is electrically connected to the internal wiring layer (28) via the electrode pad, and the internal wiring layer is configured to be electrically connected to an external circuit board via the solder ball (25).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 7, Wang in view of Ozawa, and Matsumoto disclose a semiconductor package wherein the at least one memory chip (12) includes a first memory chip group that includes a plurality of the memory chips stacked on the first surface (Stacked 12)[0040]; and a second memory chip group (12 on opposite side) that includes a plurality of the memory chips stacked on the first surface [0040], and the controller chip (11) is located between the first memory chip group (12) and the second memory chip group (12).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 8, Wang in view of Ozawa, and Matsumoto disclose a semiconductor package wherein the first memory chip (12) group includes the first memory chip and a third memory chip (Stacked), a distance in a first direction perpendicular to the substrate (21) between the third memory chip (12 on stacked) and the controller chip (11) is greater than a distance in the first direction between the first memory chip (12) and the controller chip (11), and a distance in a second direction parallel to the substrate and crossing the first direction, between the third memory chip (third chip stacked 12) and the controller chip (11) is smaller than the distance between the first memory chip and the controller chip (11); and the second memory chip (12) group includes a second memory chip (12) and a fourth memory chip (6 chips stacked) , a distance in the first direction between the fourth memory chip (12) and the controller chip (11) is greater than a distance in the first direction between the second memory chip (12) and the controller chip (11), and the distance in the second direction between the fourth memory chip (12) and the controller chip (11) is smaller than the distance in the second direction between the second memory chip (12) and the controller chip (11).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 9, Wang in view of Matsumoto disclose a semiconductor package wherein the first memory chip (12) [0040] group further includes a fifth memory chip (12), a distance in the first direction between the fifth memory chip (12) and the controller chip (11) is greater than the distance in the first direction between the third memory chip (12 of stacked chips) and the controller chip (11), and the distance in the second direction between the fifth memory chip (12) and the controller chip (11) is smaller than the distance in the second direction between the third memory chip (12) and the controller chip (11); and the second memory chip (12) group further includes a sixth memory chip (12), a distance in the first direction between the sixth memory chip (12) and the controller chip (11) is greater than the distance in the first direction between the fourth memory chip (12) and the controller chip (11)[0041], and the distance in the second direction between the sixth memory chip (12) and the controller chip (11) is smaller than the distance in the second direction between the fourth memory chip (12) and the controller chip (11).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 10, Wang in view of Matsumoto disclose a semiconductor package wherein when viewed along the first direction, the controller chip (11) overlaps at least part of at least one memory chip (12) in the first memory chip group (12) and at least one memory chip in the second memory chip group (12)(See fig.4).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozawa as applied to claims 1, 2 and further in view of Aoki US 2020/0091102.
Regarding claim 3, Wang in view of Ozawa differs from the claimed invention because he does not explicitly disclose a device comprising a second member having a thermal conductivity lower than that of the first member and disposed between the first member and the sealing member.
Aoki discloses a device comprising a second member (26) having a thermal conductivity lower than that of the first member (21) and disposed between the first member (21) and the sealing member (14).
Aoki is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Aoki in the device of Wang because it avoids deterioration in the signal quality of the device [0121].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozawa as applied to claims 1, 2 and further in view of Uchida et al. US 2020/0020669.
Wang in view of Ozawa differs from the claimed invention differs from the claimed invention because he does not explicitly disclose a device wherein the first member is made from silica.
Uchida discloses [0025] a device wherein the first member (40) is made from silica.
Uchida is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Uchida in the device of Wang in view of Ozawa because enhance adhesion and reduce cost [0005].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813